    

SB-RAO Dodument 73-1 Filed 11/16/20 Page 1of5 Page ID #720

oe

 

¥

 

iB

pas.

Fee,

ENE aa
Case 2:20-cv-04715-SB-RAO Document 73-1 Filed 11/16/20 Page 2of5 Page ID#:721

al T-Mobile Wi-Fi > 9:33 PM

THEDANCERSRIG
< Posts

@. thedancersrights

RIGITES

 
Untitled - Mess

  

    

Ny en ont

  
     

 

 

Messag P
a Se ge ee , tev
5 | a inbo © To Man naget «|| y, »| 3) Rules EB Cou ll d
~ K/ AQ Gam | | taal oo
2 teamtmat —¥ Don | Move! =? Ato" | assign (EMMI Categorize Follew | Translat
' Reply Re © Forward [Ff . 2 . ‘ - cy sign 9Eh ony eM
djuniey Delete | Reply £ FJ More | |© Reply Delete F cretenew | |: | Policy OR =~ = «Upe |
Delete Respond Quick Steps ta Move Tags %
FP" jack khorsandi <biqjackking@gmail.com> Ernest Franceschi

Le
* ~
1

thedancersrights Join the Federal
Lawsuit against La Vida Gentlemen's
Club! We sued La Vida and their owner in
Federal Court for violating labor laws,
including for kickback house fees and
the same type of “independent
contractor” agreements that nearly 20
other federal courts have rejected. Fora
free confidential consultation visit
www.dancersrights.com, DM us or text
at (310) 913-1201. #dancerrights
#wagetheft #keepyourtips #housefees

#vipfee #ad #dancedancedance #flsa
#stopwagetheft

 
f > Case 2:20-cv-04715-SB-RAO Document 73-1 Filed 11/16/20 Page 4o0f5 Page ID #:723

thedancersrights jUnase a la Demanda
Federal contra La Vida Gentlemen’s
Club! Demandamos al Club La Vida y al
Dueno en la Corte Federal por violar las
leyes laborales, por pagos de sobornos y
el mismo tipo de acuerdos de
“contratistas independientes” que casi
20 otras Cortes Federales han
rechazado! Para una consulta
confidencial y gratuita, visite
www.dancersrights.com, envienos un
DM o envie un mensaje de texto al (310)

913-1201. #dancerrights #wagetheft
#keepyourtips #housefees #vipfee #ad

 
     
  
  

sure ARs

p Ke wil RK HRI ELT! ED HM ea PF ut
bo el eX sh F525 b-Re a i 0 gl Oe at ai Uae aig. ca Page's ofS"

aa LMS
tc ‘

nel Tien vith ih

  

ii ah hide i fe Hoe
i NN We ace 4

iit da bith Bh a
ee | Hea ia fi lyin
aah \

{ | ina ir ie a ee

HFA si,

! te i fie ni

Wb F
(Hh PARI wut U8 aiid
th gl ‘i Shatin yi

a ie byt Hl i

LUCE ok

A tela
Ae Ht et rik

Jit i ‘ i i
| Wnt Heat Nd Way

 
